Exhibit 10.81 INLAND REAL ESTATE INCOME TRUST, INC.DIRECTOR DEFERRED COMPENSATION PLAN FORM OF DEFERRED COMPENSATION ELECTION – ELIGIBLE CASH COMPENSATION This DEFERRED COMPENSATION ELECTION (this “Election”) is made between Inland Real Estate Income Trust, Inc., a Maryland corporation (the “Company”), and , a non-employee member of the Company’s Board of Directors (“Director”), under and pursuant to the Inland Real Estate Income Trust, Inc. Director Deferred Compensation Plan (as amended and/or restated, the “Plan”). Unless otherwise noted, capitalized terms used but not defined herein shall have the meanings assigned to them in the Plan. 1. DEFERRAL ELECTION.Pursuant to and in accordance with this Election, Director hereby elects to defer payment of his or her Eligible Cash Compensation, in the percentages designated below, for calendar year 2017, and, except as indicated below and unless a new Election is made in a timely manner in accordance with the requirements of Section 409A, to all future calendar years (each, an “Applicable Calendar Year”). ☐ % of annual retainer fees payable in cash ☐ % of committee chairperson retainer fees payable in cash ☐ % of Board meeting fees payable in cash ☐ % of committee meeting fees payable in cash Except to the extent that Director initials here, this Election will apply to Eligible Cash Compensation for calendar year 2017 and for all future calendar years, without the requirement that Director make a new Election, unless changed in a timely manner in accordance with the requirements of Section 409A.
